Cole, Judge:
This case concerns the proper dutiable value of woven wool fabrics exported from Toronto, Canada, and entered at the port of New York.
The case is before me on a written stipulation wherein the parties agree that the issues presented here are the same in all material respects as those which were before the court in C. J. Tower & Sons v. United States, Reap. Dec. 7624, the record in which was incorporated by consent.
The cited case found that an 8 per centum Canadian sales tax was not part of statutory foreign value, section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)).
Undisputed' facts establish that the proper basis for appraisement of the present merchandise is export value, as defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), and that such dutiable value for the item in question is the appraised value, less the addition of the 8 per centum Canadian sales tax made by the importer on entry because of advances by the appraiser in similar cases. Judgment will be rendered accordingly.